EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 21, line 4, after “is”, before “less”, insert "greater than or equal to 17% by mole and".
(2) In claim 21, line 5, after “mole”, before “,”, insert "and less than or equal to 35% by mole".
(3) In claim 21, line 7, after “is”, before “less”, insert "greater than or equal to 17% by mole and".
(4) In claim 21, line 8, after “mole”, before “,”, insert "and less than or equal to 35% by mole".
 (5) In claim 21, line 10, after “is”, before “less”, insert "greater than or equal to 17% by mole and".
(6) In claim 21, line 11, after “mole”, before “,”, insert "and less than or equal to 35% by mole".
(7) In claim 22, line 2, after “is”, before “less”, insert "greater than or equal to 17% by mole and".
(8) In claim 22, line 5, after “mole”, before “.”, insert "and less than or equal to 35% by mole".

(10) In claim 23, line 5, after “mole”, before “.”, insert "and less than or equal to 35% by mole".
(11) In claim 24, line 2, after “is”, before “less”, insert "greater than or equal to 17% by mole and".
(12) In claim 24, line 5, after “mole”, before “.”, insert "and less than or equal to 35% by mole".

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lee Cheng on 03/07/22.

It is noted that claim 12 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Iwamoto (US 2012/0288722) and Keller (US 8,872,019) for the following reasons:
Iwamoto teaches an interlayer film for laminated glass (See Abstract), comprising a first layer which contains a polyvinyl butyral resin and triethylene glycol di-2-ethylhexanoate and a second layer which is arranged on a first surface side of the first layer and contains a polyvinyl butyral resin and triethylene glycol di-2-ethylhexanoate (paragraphs [0081], [0084] and [0088]), an acetylation degree of the polyvinyl butyral resin contained in the first layer being at most 30 
Iwamoto teaches the first layer further containing a light stabilizer but fails to teach the specific type of a hindered amine light stabilizer as required in the claim 1.
Keller teaches an interlayer film for laminated glass, comprising at least one PVB film which would include a first layer which contains a polyvinyl butyral resin and triethylene glycol di-2-ethylhexanoate and a second layer which is arranged on a first surface side of the first layer and contains a polyvinyl butyral resin and triethylene glycol di-2-ethylhexanoate, the first layer further containing a hindered amine light stabilizer having an alkyl group bonded to the nitrogen 
However, Keller fails to explicitly disclose an acetylation degree and a butyralization degree of the polyvinyl butyral resin, wherein the content of triethylene glycol di-2-ethylhexanoate contained in the first layer relative to 100 parts by weight of the polyvinyl butyral resin contained in the first layer is greater than the content of triethylene glycol di-2-ethylhexanoate contained in the second layer relative to 100 parts by weight of the polyvinyl butyral resin contained in the second layer as required in claim 1. Further, in light of Applicant’s Declaration filed 12/14/21 which demonstrates criticality for the selectively adding the specifically claimed type of hindered amine light stabilizer in the first layer, Keller is overcome.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is allowable. Claim 12, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on 08/03/18, is hereby withdrawn and claim 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 12 include all the limitations of allowable product claim 1, it is noted that present claim 12 is allowable over Iwamoto and Keller et al. for the same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787